                                                                                              Motion No. 4832075




                                           NAILAH K. BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                              Court of Common Pleas



                                               December 11,2019 08:49


                                             By: RYAN S. BUNDY 0090027

                                               Confirmation Nbr. 1890747



  CREDIT ACCEPTANCE CORPORATION                                            CV 19 911731

          vs.
                                                                   Judge: NANCY R. MCDONNELL
  REGINALD E BARNES




                                                    Pages Filed:   14




Electronically Filed 12/11/2019 08:49 / MOTION / CV 19 911731 / Confirmation Nbr. 1890747 / CLDLJ
                  IN THE CUYAHOGA COUNTY COMMON PLEAS COURT, OHIO

     Credit Acceptance Corporation,

                      Plaintiff,
     v.                                                         Case No. CV-19-911731

     Reginald Barnes,

                      Defendant.

                         PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
             Now comes Plaintiff, Credit Acceptance Corporation, and respectfully moves the Court

     for Summary Judgment in favor of Plaintiff and against Defendant, Reginald Barnes, for the sum

     of $5,947.38 with interest thereon at the rate of 5% per annum from March 1,2017, and the costs

     of this action, on the grounds there is no genuine issue as to any material fact and Plaintiff is

     entitled to judgment as a matter of law.

                                                                 Respectfully submitted,

                                                                 CARLILE PATCHEN & MURPHY LLP

                                                                 By: ZSZ Rvan S. Bundy
                                                                 Ryan S. Bundy (0090027)
                                                                 366 East Broad Street
                                                                 Columbus, Ohio 43215
                                                                 Tele: (614)228-6135
                                                                 Fax: (614)221-0216
                                                                 E-Mail rbundy@cpmlaw.com
                                                                 Attorney for Plaintiff (17-00899)




Electronically Filed 12/11/2019 08:49 I MOTION I CV 19 911731 I Confirmation Nbr. 1890747 I CLDLJ
                                                MEMORANDUM
            Plaintiff respectfully submits this Motion for Summary Judgment for the Court’s

    consideration. The following facts are significant to this Motion.

    I.      FACTS
            As alleged in the Complaint, and the attached Affidavit of Plaintiff’s representative,

    which is incorporated herein, Defendant executed a Retail Installment Contract whereby

    Defendant agreed to purchase a 2005 Ford Escape from Scooters Garage LLC. Pursuant to the

    terms of the contract, Defendant agreed to pay the purchase price plus interest in monthly

    installments. A true copy of the Retail Installment Contract is attached to the Complaint as

    Exhibit “A”.     As part of this transaction. Defendant also purchased GAP protection through

    Western Diversified Services, Inc. A true and accurate copy of the GAP Addendum is attached

    hereto as Exhibit “1”. See also Complaint, Exhibit A, p. 2.

            Plaintiff, Credit Acceptance Corporation, financed the purchase of the vehicle and the

    contract was assigned to it on the same date. The assignment and notice of assignment are

    contained in the Retail Installment Contract.

            Defendant made several payments on the contract but defaulted on the remaining

    installment payments. As a result, Plaintiff commenced this action to recover the contract

    balance of $5,947.38. A true copy of Defendant’s loan account history showing all debits,

    credits, and the balance due is attached hereto as Exhibit “2”.

            Defendant filed a response to the Complaint in which he denies all of the allegations

    asserted in the Complaint. Defendant’s Answer and Crossclaim (“Answer”), p. 1. In addition,

    the Defendant states that Plaintiff failed to include an indispensable party, namely Western

    Diversified Services, Inc., the gap insurance carrier. Id. Moreover, the Defendant avers that the

    Plaintiff was unjustly enriched because it sold the Defendant gap insurance protection to cover


Electronically Filed 12/11/2019 08:49 I MOTION I CV 19 9^1731 I Confirmation Nbr. 1890747 I CLDLJ
    the balance of the loan and retained that benefit “under circumstances in which it would be

    unjust to do so without payment of the coverage during the life of the loan.” Id. Defendant

    further asserts that Plaintiff failed to recover the Ford Escape from the City of Cleveland thereby

    limiting damages by way of recoupment.               Answer at 2.      Finally, the Defendant alleges that

    Plaintiff breached the terms of the contract by failing to give a written Dispute Notice and a

    reasonable opportunity to resolve the dispute. Id.

             The Defendant also filed a cross claim against the City of Cleveland alleging, amongst

    other things, that the City of Cleveland interfered with the Defendant’s property rights in the

    vehicle without due process when they impounded the vehicle after a traffic stop and failed to

    return the vehicle to him once the traffic citation against him was dismissed. Id.

    II.      LAW AND ANALYSIS

             A.       The Summary Judgment Standard.

             Ohio Rules of Civil Procedure Rule 56, addresses summary judgment, Rule 56(C)

    provides in part:

             Summary judgment shall be rendered forthwith if the pleading, depositions,
             answers to interrogatories, written admissions, affidavits, transcripts of evidence
             in the pending case and written stipulations of fact, if any, timely filed in the
             action, show that there is no genuine issue as to any material fact and that the
             moving party is entitled to judgment as a matter of law. Summary judgment shall
             not be rendered unless it appears from such evidence or stipulations and only
             therefrom that reasonable minds can come but tone conclusion and that
             conclusion is adverse to the party against whom the motion for summary
             judgment is made, such party being entitled to have the evidence or stipulation
             construed most strongly in his favor.

             The purpose of a Summary Judgment Motion is not to resolve factual issues, but to

    determine if there are genuine issues of fact to be tried. Lashlee v. Sumner, 570 F.2d 107, 111

    (6th Cir. 1978).




Electronically Filed 12/11/2019 08:49 I MOTION I CV 19 911731 I Confirmation Nbr. 1890747 I CLDLJ
             In 1986, the United States Supreme Court issued three decisions that gave new life to

    Rule 56 as a mechanism for weeding out certain claims at the summary judgment stage.

    Anderson v. Liberty Lobby, Inc. 477 U.S. 242, (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

    (1986); and Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, (1986).

    These cases brought about a "new era" in summary judgment practice. When a party cannot

    establish the existence of an element essential to that party’s case on which the party will have

    the burden of proof at trial, the Court must enter summary judgment against that party, pursuant

    to Rule 56. Celotex, 577 U.S. at 322.

             Thus, in order to survive a Motion for Summary Judgment:

             [wjhen the moving party has carried its burden under Rule 56(C), its opponent
             must do more than simply show there is some metaphysical doubt as to the
             material facts ...

             In the language of the Rule, the non-moving party must come forward with
             "specific facts showing that there is a genuine issue for trial." Matsushita, 475
             U.S. at 586-775.

             Ohio Courts are following the reasoning and analysis of these decisions. See Hodgkinson

    v. Dunlap Tire & Rubber Corp., 38 Ohio App.3d 101 (1987).

             B.      Plaintiff is Entitled to Summary Judgment on its Claim.
             This cause is an imminently appropriate one for application of the summary judgment

    procedure. In order to be granted Summary Judgment in this case. Plaintiff need only show

    Defendant entered into the contract which is the subject of this action; that the contract was

    assigned to Plaintiff; that Defendant failed to make the payments as agreed; and the balance due.

             Plaintiffs Affidavit avers the fact Defendant entered into the contract which is the

    subject of this action; the contract was assigned to Plaintiff; Defendant failed to make the

    payments as agreed; and there remains a balance due of $5,947.38. A true and accurate copy of

    Plaintiff’s Affidavit is attached hereto as Exhibit “3”.



Electronically Filed 12/11/2019 08:49 I MOTION I CV 19 91^731 I Confirmation Nbr. 1890747 I CLDLJ
             C.       Defendant’s Affirmative Defenses are without merit.

             In his Answer, the Defendant denies the allegations against him and asserts several

     affirmative defenses which are without merit or fail to relieve him of his liability under his

     contract. Answer, p. 1. Under Ohio law, it is well established that the party opposing the Motion

     may not rest upon mere denials or allegations in the pleadings, but must, instead, produce

     evidence showing that there is a genuine issue of material fact for trial. Civ. Rule 56(E). Mere

     conclusory or unsupported allegations will not satisfy this burden. Gall v. Olympia Fitness

     Center, Inc., 88 Ohio App. 3d 310, 315 (1993).

                      1.) Western Diversified Services, Inc, was not an indispensable party

             In his Answer, the Defendant alleges that Plaintiff failed to include an indispensable

     party, namely Western Diversified Services, Inc., the gap insurance carrier. Id. As the Plaintiff

     did not purchase the GAP insurance policy, any dispute over whether the GAP insurance policy

     should have covered the Defendant’s balance is between the Defendant and Western Diversified

     Services, Inc. Moreover, guaranteed asset protection, or GAP, insurance only applies when there

     has been an accident or other cause resulting in a total loss of such vehicle. O ’Neil Fin. Servs.

    Agency v. Fist Knox Natl Bank, 5th Dist. Richland No. 03-CA-47, 2004-0hio-319, *4. In fact,

     the policy clearly states, “[tjhis GAP Addendum is not a contract of insurance, does not provide

     general liability coverage, and does not fulfill the requirements of any financial responsibility

     law.” Exhibit 1.      Here, there is no evidence to establish that the vehicle was involved in an

     accident or otherwise was declared a “total loss” by the Defendant’s automobile insurance

     company.     In fact, in his cross claim, the Defendant states that the vehicle was towed and

     impounded by the City of Cleveland after the Defendant was issued a traffic citation and never

     returned to him.       Answer, p. 2.       As the GAP insurance policy purchased from Western




Electronically Filed 12/11/2019 08:49 I MOTION I CV 19 911731 / Confirmation Nbr. 1890747 I CLDLJ
     Diversified Services, Inc., was not purchased by the Plaintiff and would not apply under these

     circumstances, there was no reason to include Western Diversified Services, Inc. as a party to

     this litigation.

                        2.) Plaintiff was not unjustly enriched

             Additionally, the Defendant avers that the Plaintiff was unjustly enriched because it sold

     the Defendant gap insurance protection to cover the balance of the loan and retained that benefit

     “under circumstances in which it would be unjust to do so without payment of the coverage

     during the life of the loan.” Id. As an initial matter, the Plaintiff did not sell the Defendant

     anything. The Plaintiff simply financed the amount of the transaction between the Defendant

     and Scooters Garage, LLC which included the GAP insurance policy. Therefore, the Plaintiff

     was not unjustly enriched when the Defendant purchased a GAP insurance policy from Western

     Diversified Services, Inc., in a transaction with Scooters Garage, LLC.

             However, even if the Plaintiff had sold the Defendant the GAP insurance policy, the

     Plaintiff would not have been unjustly enriched under these circumstances.                     The Defendant

     purchased a GAP insurance policy to cover the difference between the balance of the loan and

     the fair market value of the loan in the event the vehicle was involved in an accident and

     declared a total loss. Had the vehicle been declared a total loss, Western Diversified Services,

     Inc. would have paid the balancing remaining on the loan, if any, after the Defendant’s insurance

     company paid fair market value of the vehicle to the Plaintiff. However, the Defendant’s GAP

     insurance policy coverage was contingent on the vehicle being involved in an accident and being

     declared a total loss. The fact that the Defendant’s GAP insurance policy did not apply because

     the vehicle in question was never involved in an accident and declared a “total loss” does not

     unjustly enrich the Plaintiff or any other party.




Electronically Filed 12/11/2019 08:49 I MOTION I CV 19 91^731 I Confirmation Nbr. 1890747 I CLDLJ
                      3) Plaintiff had no obligation to recover the Vehicle from the City of Cleveland

             In his Answer, the Defendant further alleges that Plaintiff’s damages are limited by way

     of recoupment on the grounds that the Plaintiff failed to recover the vehicle from the City of

     Cleveland. This claim is also without merit. The Retail Installment Contract clearly states that

    “[i]f a government agency impounds the vehicle, you will notify us immediately and regain

    possession of the vehicle. We may regain possession of the vehicle and treat it as a default.”

     Complaint, Exhibit A, p. 3.         (Emphasis Added).        Therefore, the Retail Installment Contract

    clearly states that it is the responsibility of the Defendant to regain possession of the vehicle from

    the government agency in the event the vehicle is impounded. While the Plaintiff has a right to

    regain possession of the vehicle from the government impound under the Retail Installment

    Contract, it does not have an obligation to do so. Additionally, Ohio law does not require a

    lender to recover a vehicle from a city impound to offset its damages.                      Furthermore, the

    Defendant has failed to produce any evidence which would indicate that the Plaintiff was aware

    that the vehicle had been impounded by the City of Cleveland.

                      4.) The Plaintiff had no obligation to give the Defendant Notice of the Default
                          and a reasonable opportunity to resolve the matter.

             In his final affirmative defense, the Defendant alleges that the Plaintiff breached the

    terms of the contract by failing to give the Defendant a written Dispute Notice and a reasonable

    opportunity to resolve the dispute. Under Ohio law, the Plaintiff is not required to give Notice of

    Default or a reasonable opportunity to resolve the dispute unless they repossess the vehicle.

    Here, it is clearly established that the Plaintiff did not repossess the vehicle. Therefore, the

    Plaintiff was not obligated to give the Defendant notice of the default or a reasonable opportunity

    to resolve the dispute under Ohio law. Moreover, the Retail Installment Contract clearly states

    that the Plaintiff may declare the entire unpaid balance of the Contract due and payable



Electronically Filed 12/11/2019 08:49 I MOTION I CV 19 911731 I Confirmation Nbr. 1890747 I CLDLJ
     immediately without notice if the Defendant defaults on the terms of the agreement. See

     Complaint, Ex. A, p. 3.

     in.     CONCLUSION
             In view of the foregoing, Plaintiff respectfully submits there is no genuine issue of

     material fact for trial and Plaintiff is entitled to judgment as a matter of law. A proposed

     Judgment Entry is tendered herewith.

                                                                 Respectfully submitted,

                                                                 CARLILE PATCHEN & MURPHY LLP


                                                                 By: ZSZ Ryan S. Bundy
                                                                 Ryan S. Bundy (0090027)
                                                                 366 East Broad Street
                                                                 Columbus, Ohio 43215
                                                                 Tele: (614) 228-6135
                                                                 Fax: (614) 221-0216
                                                                 E-Mail rbundy@cpmlaw.com
                                                                 Attorney for Plaintiff (17-00899-0)




Electronically Filed 12/11/2019 08:49 I MOTION I CV 19 91^731 I Confirmation Nbr. 1890747 I CLDLJ
                                         CERTIFICATE OF SERVICE

           This is to certify that a copy of the foregoing Motion for Summary Judgment was served
    upon Reginald E. Barnes, 3600 W. 130th Street, Apt. 1, Cleveland, Ohio 44111, by First Class
    U.S. Mail, postage prepaid, this 11th day of December, 2019.

                                                                ZSZ Ryan S. Bundy_______________
                                                                Ryan S. Bundy (0090027)




           This communication is from a debt collector and any information obtained will be
    used for the purposes of collecting the debt due our client.




Electronically Filed 12/11/2019 08:49 I MOTION I CV 19 911731 I Confirmation Nbr. 1890747 I CLDLJ
                 IN THE CUYAHOGA COUNTY COMMON PLEAS COURT, OHIO

    Credit Acceptance Corporation,

                      Plaintiff,
     v.                                                          Case No. CV-19-911731

    Reginald Barnes,

                      Defendant.

                                               JUDGMENT ENTRY

             This cause came on to be heard on Plaintiff’s Motion for Summary Judgment and the

    Affidavit of Plaintiff’s representative in support thereof, and the Court being fully advised in the

    premises finds there is no genuine issue of material fact; that Plaintiff is entitled to judgment as a

    matter of law, and hereby sustains Plaintiff’s Motion.

             It is therefore ORDERED, that Plaintiff, Credit Acceptance Corporation, recover of

    Defendant, Reginald Barnes, judgment for the sum of $5,947.38, with interest thereon at the rate

    of 5% per annum from March 1, 2017, and the costs of this action. There is no just cause for

    delay.

    Date:
                                                                 Judge

    APPROVED:

    CARLILE PATCHEN & MURPHY LLP



    Bv: ZSZ Ryan S. Bundy
    Ryan S. Bundy (0090027)
    366 East Broad Street
    Columbus, Ohio 43215
    Tele: (614) 228-6135
    Fax: (614) 221-02117,832.746
    E-Mail rbundy@cpmlaw.com
    Attorney for Plaintiff (17-00899)




Electronically Filed 12/11/2019 08:49 I MOTION I CV 19 911731 I Confirmation Nbr. 1890747 I CLDLJ
                                                                                                                 CREDIT ACCEPTANCE ONLY (Re*. 3/11)
                           GUARANTEED ASSET PROTECTION (GAP) ADDENDUM
                                                                                                                             ADDENDUM NO.

                           PAGE                                                                                      05-44-1          #10000372411
   DEALER/CREDITOR NAME                                           ADDRESS                          CITY, STATE                                      ZIP
   SCOOTERS GARAGE LLC                                             12523 LORAIN AVE                    CLEVELAND, OH                              44111
   DEALER/CREDITOR NO.           FINANCING AGREEMENT DATE        DATE VEHICLE PURCHASHVLEASED      CUSTOMER/BORROWER PHONE NUMBER
   GJD                                12/26/2014                         12/26/2014                (      216        )     400-4802
                                   (GAP EFFECTIVE DATE)
   LAST NAME OF CUSTOM ER/BORROWER                                FIRST NAME                                                 MIDDLE INITIAL

   BARNES                                                         REGINALD                                                   E
   STREET ADDRESS                                                 CITY                                                       STATE          ZIP
   3600 W 130TH ST, DN                                            CLEVELAND                                                      OH         44111
   VEHICLE IDENTIFICATION NUMBER (17 CHARACTERS)                  YEAR                  MAKE                                 MODEL
   1FMYU03135DA25367                                              2005                  Ford                                 Escape
   FINANCIAL IHSTTTUnON/LENDER                                    ADDRESS                              CITY, STATE                                   ZJP

   CREDIT ACCEPTANCE CORP.                                        25505 W 12 Mile Rd              Southfield, MI                                  48034
   PHONE NUMBER                     TERM (MONTHS)*                AMOUNT FINANCED OR LEASED*                                                  APR
                                                                                                  M     LOAN / RETAIL INSTALLMENT
   ( 248 )353-2700                             48                        57,038.50                                                                  23.99

                                    (CANNOT EXCEED 84 MONTHS) (CANNOT EXCEED $100,000)
   PRIMARY INSURANCE DEDUCTIBLE DOWN PAYMENT                      MSRP/NADA *                      GAP ADDENDUM PURCHASE PRICE               RETAIL PRICE
                N/A                       SI,500.00                             N/A                             5630.00                       $6,995.00
   (MAXIMUM BENEFIT SI .000)                                      [MAXIMUM LOAN TO VALUE 150%)
  TYPE OF VEHICLE ASSET:       □   AUTO-PP                                      §     PREOWNED     ODOMETER READING                     ,         n„„
                                                                                                                                        128,522

*Thie GAP Addendum amends the FINANCING AGREEMENT and is available only at the time the FINANCING AGREEMENT is executed and ONLY If
monthly payments are required, the Amount Financed or Leased does not exceed SI 00,000, the Term does not exceed 84 months, and the maximum
LOAN TO VALUE does not exceed 150% of MSRP if now and NADA if pre-owned. Amount for lease is the total monthly payments plus residual value.
Any VEHICLE with a BRANDED TITLE is not eligible. This GAP Addendum is not a contract of insurance, does not provide general liability coverage
and does not fulfill the requirements of any financial responsibility law. GAP is not a substitute for collision or property damage insurance. You might
not need GAP depending on how much of a down payment (including trade-in value) You made on Your VEHICLE, the terms of Your FINANCING
AGREEMENT, the make of VEHICLE and other considerations. The GAP BENEFIT may decrease over the term of Your FINANCING AGREEMENT.
The cost of this GAP Addendum la not regulated, it Is your responsibility to determine whether the cost of the GAP Addendum is reasonable In
relation to the protection afforded. No GAP BENEFIT is provided for that portion of the net payoff that results from the amount financed/leased
cost exceeding the maximum LOAN TO VALUE stated above at the inception date of this GAP Addendum and will be deducted from the payable
GAP BENEFIT due. If there Is any other coverage for the VEHICLE, this GAP Addendum shall be considered excess and will not apply or contribute
to the payment of any loss until the benefits under these other plans have been exhausted. IF A REQUEST FOR GAP BENEFIT UNDER THIS GAP
ADDENDUM HAS NOT BEEN MADE, YOU MAY CANCEL THIS ADDENDUM AND RECEIVE A FULL REFUND WITHIN THE FIRST30 DAYS AND
A PARTIAL REFUND AS DETERMINED BY THE RULE OF TOTH'S METHOD LESS A $0 CANCELLATION FEE THEREAFTER. THIS REFUND WILL
BE APPLIED TO THE FINANCING AGREEMENT. Any refund of the GAP Addendum purchase price that was included In the financing of the motor
vehicle may be applied by the Dealer/Creditor as a reduction of the overall amount owed under the FINANCING AGREEMENT, rather ihan applying
the refund strictly to the purchase price of the GAP Addendum. There is no responsibility to process a refund until written notice Is sent by You
as provided In Section #5. If You do not receive Your refund, please call 1-800-323-5771 ext 6181. Enrollment tn this program is VOLUNTARY
and is NOT REQUIRED as neither the extension of credit, the terms of the credit, nor the terms of the related motor vehicle sale or lease, maybe
conditioned upon the purchase Of GAP. This GAP Addendum will cost You the amount shown as the GAP Addendum Purchase Price above for
the Term shown above. You may obtain GAP from alternate sources. THE DEALER/CREDITOR WILL CANCEL CERTAIN AMOUNTS CUSTOMER/
BORROWER OWES UNDER THE FINANCING AGREEMENT IN THE CASE OF A CONSTRUCTIVE TOTAL LOSS OR THEFT OF THE VEHICLE AS STATED
IN THE GAP ADDENDUM. Your signature acknowledges that You request the (GAP) ADDENDUM and have read and understand the foregoing and
the terms of this Addendum and any attachments.
                      QR: SCOOTERS             GARAGE            LLC           CUSTOMER/BORROWER: REGINALD E BARNES
                                      Dealership Name


               Signature                                  Date
                        Program Administrator
                        GAP ADMINISTRATION                                  CO-CUSTOMER/BORROWER:
                       1-800-323-5771 ext 8181                                                                                Print Name
                   P.O. Box 770, Deerfield, IL 60015
                                                                                               Signature                                           Date

                                                                                                                         0032296830-1
          C-0032296830-1
A Credit,E®                                Credit Acceptance Corporation
                                                  25505 West 12 Mile Road Suite 3000
Acceptance                                               Southfield, Ml 48034
                                                           (800) 253-4255




CAC Account#: 79237517                                                          Report run on: March 2, 2017 11:51 AM
                                              Customer Payment History Report
Trans Date      Trans Code      Description           Sub Type             Ref No             Trans Amount              Balance
12/30/14        CNT             NEW CONTRACT                                                        $11,012.16          $11,012.16
01/26/15         DP             DIRECT PAYMENT         WU DLR              21164074                  -$229.42           $10,782.74
                                                       ACH
                                                       RECURRING
02/26/15         DP             DIRECT PAYMENT         WU DLR              21649932                  -$229.42           $10,553.32
                                                       ACH
                                                       RECURRING
04/01/15         DP             DIRECT PAYMENT         WU WEB              22208576                  -$229.42           $10,323.90
                                                       DEBIT CARD
04/03/15         DP             DIRECT PAYMENT         WU DLR              22239877                  -$229.42           $10,094.48
                                                       ACH
                                                       RECURRING
06/01/15         DP             DIRECT PAYMENT         WU WEB              23170357                  -$230.00            $9,864.48
                                                       DEBIT CARD
07/01/15         DP             DIRECT PAYMENT         WU WEB              23652217                  -$230.00            $9,634.48
                                                       DEBIT CARD
08/01/15         DP             DIRECT' PAYMENT        WU WEB              24163229                  -$230.00            $9,404.48
                                                       ACH
                                                       RECURRING
09/01/15         DP             DIRECT PAYMENT         WU WEB              24657228                  -$230.00            $9,174.48
                                                       ACH
                                                       RECURRING
10/01/15         DP             DIRECT PAYMENT         WU WEB              25153538                  -$230.00            $8,944.48
                                                       ACH
                                                       RECURRING
 11/06/15        LTF            LATE FEE                                                                $11.47           $8,955.95
 12/01/15        DP             DIRECT PAYMENT         WU WEB              26191104                  -$230.00            $8,725.95
                                                       ACH
                                                       RECURRING
 12/07/15        LTF            LATE FEE                                                                $11.47           $8,737.42
01/01/16         DP             DIRECT PAYMENT         WU WEB              26720500                  -$230.00            $8,507.42
                                                       ACH
                                                       RECURRING
01/06/16         LTF            LATE FEE                                                                $11.47           $8,518.89
02/01/16         DP             DIRECT PAYMENT         WU WEB              27248437                  -$230.00            $8,288.89
                                                       ACH
                                                       RECURRING
02/06/16         LTF            LATE FEE                                                                $11.47           $8,300.36
03/01/16         DP             DIRECT PAYMENT         WU WEB              27795697                  -$230.00            $8,070.36
                                                       ACH
                                                       RECURRING
03/08/16         LTF            LATE FEE                                                                $11.47           $8,081.83
04/01/16         DP             DIRECT PAYMENT         WU WEB              28354882                  -$230.00            $7,851.83
                                                       ACH
                                                       RECURRING
04/06/16         LTF            LATE FEE                                                                $11.47           $7,863.30
05/03/16         DP             DIRECT PAYMEN T         WU WEB             28966214                  -$230.00            $7,633.30
                                                        ACH
                                                        RECURRING
05/07/16         LTF            LATE FEE                                                                $11.47           $7,644.77

06/03/16         DP             DIRECT PAYMENT          WU WEB             29534855                  -$230.00            $7,414.77
                                                        ACH
                                                        RECURRING
06/06/16         LTF            LATE FEE                                                                $11.47           $7,426.24

07/03/16         DP             DIRECT PAYMENT          WU WEB             30115279                  -$230.00            $7,196.24
                                                        ACH
                                                        RECURRING
 07/07/16        LTF            LATE FEE                                                                $11.47           $7,207.71

 08/03/16        DP             DIRECT PAYMENT          WU WEB             30687181                  -$230.00            $6,977.71
                                                        ACH


                                                                                                        PLAINTIFF’S
      Electronically Filed 12/11/2019 08:49 / MOTION / CV 19 91173[1^pnf'rmat'on Nbr. 1890747 / C         EXHIBIT
                                                                                                                 3l. _
     A Credit EL                                Credit Acceptance Corporation
                                                       25505 West 12 Mile Road Suite 3000
    Acceptance
           1H     f ‘ hungr hur\'
                                                              Southfield, Ml 48034
                                                                (800) 253-4255




    CAC Account#: 79237517                                                           Report run on: March 2, 2017 11:51 AM
                                                Customer Payment History Report
                                                            Sub Type            Ref No             uTrans Amount             Balance
                                                             RECURRING
    08/06/16          LTF            LATE FEE                                                                 $11.47         $6,989.18
    09/03/16          DP             DIRECT PAYMENT          WU WEB             3'l-297596                -$230.00           $6,759.18
                                                             ACH
                                                             RECURRING
    09/06/16          LTF            LATE FEE                                                                 $11.47         $6,770.65
    09/14/16          COR            TRANSACTION                                                             $230.00         $7,000.65
                                     CORRECTION
     10/03/16         DP             DIRECT PAYMENT          WU WEB             31872437                  -$230.00           $6,770.65
                                                             ACH
                                                             RECURRING
     10/07/16         LTF            LATE FEE                                                                 $11.47         $6,782.12
     10/13/16         COR            TRANSACTION                                                             $230.00         $7,012.12
                                     CORRECTION
     11/03/16         DP             DIRECT PAYMENT          WU WEB             32472759                  -$230.00           $6,782.12
                                                             ACH
                                                             RECURRING
     1 l/r5/'16       COR            TRANSACTION                                                             $230.00         $7,012.12
                                     CORRECTION
     12/03/16         DP             DIRECT PAYMENT          WU WEB             33092386                  -$230.00           $6,782.12
                                                             ACH
                                                             RECURRING
I    12/14/16         COR            TRANSACTION                                                             $230.00         $7,012.12
                                     CORRECTION
    03/01/17          CAN            FINANCE CHARGE REBATE                      Rebate                   -$1,064.74          $5,947.38




           Electronically Filed 12/11/2019 08:49 I MOTION I CV 19 91173U.Cpgflrmation Nbr. 1890747 I CLDLJ
                                                 Credit Acceptance Corporation
                                                               25505 West 12 Mile Road                  March     02,2017 11:51:25
                                                                     P.O. Box 513
                                                                 Southfield, Ml 48037
                                                                   (800) 253-4255                                             Page 2


                                                   AFFIDAVIT OF ACCOUNT




          STATE OF MICHIGAN }
                                    )   ss
     COUNTY OF OAKLAND
                                    )


    The undersigned deposes and states, based on personal knowledge, that:

     1.     lam employed by Credit Acceptance Corporation.

     2.     During the course of my employment, I have custody of Credit Acceptance Corporation's records
            of regularly conducted business activities.

     3. Those records are made as a regular practice of Credit Acceptance Corporation's business activities.

     4. Those records are made at, or near the time, by someone with knowledge of the activities being
        recorded, or from information transmitted by someone with knowledge of those activities.

     5.     I have reviewed Credit Acceptance Corporation's records of the account of the Defendant Reginald E
            Barnes and those records indicate that:

            A. Defendant executed an installment contract on December 26, 2014              and said contract was assigned to
               Credit Acceptance Corporation.

            B. Defendant has failed to make one or more payments when due.

            C. After giving proper credit for all payments, rebates, and set-offs, there remains due and owing under said
               contract the sum of $5,947.38             plus interest from  March 1,2017           at the
               maximum rate authorized by said contract or applicable law.

             D. The Defendant is not a minor, incompetent, or in active military service.



            I hereby affirm that the contents of the foregoing Affidavit are true and correct and, if called upon as a
            witness, I can competently attest to the facts set forth above.



                                                                                                   FRANCHESCA SLOAN
                                                                                              Notary Public, State of Michigan
                                                                                                    County of Macomb
                                                                                               My Commission Exp'     ' ‘
                                                                                            Acting in the County of
i

i
I
                                                                                                                      aJLC


          Notary Public,
          My Commission expires:
                                                                                                                            PLAINTIFF’S
          Electronically Filed 12/11/2019 08:49 I MOTION / CV 19 911731 / Confirmation Nbr. 1890747 / CLDLJ                   EXHIBIT
          William Yost
